Citation Nr: 1016612	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1975 to November 
1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied entitlement to service connection for a chronic 
eye disability.  

In his January 2007 substantive appeal (on VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board at the RO (Travel Board hearing).  In a December 
2009 letter, he was notified that his hearing had been 
scheduled for February 11, 2010.  In a subsequent February 
2010 letter, the Veteran stated that he wished to withdraw his 
request for a hearing.  Therefore, his hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2009).

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay that 
will result from this remand, it is necessary to ensure there 
is a complete record upon which to decide this appeal so the 
Veteran is afforded every possible consideration.

Since filing his claim for service connection in August 2004, 
the Veteran has not received a VCAA notice letter that 
complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), insofar as notifying the Veteran of all elements of 
his claim, including the downstream effective date.

Additionally, according to McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, VA must provide a medical examination for a nexus 
opinion when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).   

The Veteran entered the military service in September 1975.  
During service, the Veteran was seen in April 1976 for a right 
eye problem.  Later that same month, the Veteran was seen 
again for eye problems.  The outpatient treatment record noted 
that the Veteran had a history of abrasion.  He was diagnosed 
with "iritis secondary to trauma."  At the Veteran's October 
1976 separation examination, the Veteran's eyes and vision 
were reported as normal.  His military service ended in 
November 1976.

Post-service, the Veteran has been recently diagnosed by the 
local VA Medical Center (VAMC) with "optic neuritis vs. 
ischemic optic changes," "visual loss in the right eye," and 
"other optic neuritis."

The evidence currently on file is insufficient to make a 
decision on the claim, in that a medical opinion is needed to 
determine the etiology of the Veteran's current eye disability 
and, in particular, whether it had its onset during military 
service.  

Therefore, an examination and opinion are needed before the 
Board may make an informed decision concerning this claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VCAA notice 
letter to comply with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), insofar as 
notifying the Veteran of all elements 
of his claim, including the downstream 
effective date.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
eye disorder.  The claims folder must 
be made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.  

The examiner should state whether it is 
at least as likely as not that any 
current eye disability had its onset 
during service or is related to any in-
service disease or injury, particularly 
to the April 1976 in-service trauma.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

3.  Then readjudicate the Veteran's 
claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


